Citation Nr: 1518219	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating for scars, left lateral thigh, residuals of burn.

2.  Entitlement to an increased rating for scars, right thigh, residuals of second degree burns, currently evaluated as noncompensably (0 percent) disabling.

3.  Entitlement to an increased rating for scars, abdomen, residuals of second degree burns, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for scars, right elbow, residuals of second degree burns, currently evaluated as noncompensably (0 percent) disabling.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, to include as secondary to service-connected scars of the left thigh, right thigh, abdomen, and right elbow, and if so, whether the reopened claim should be granted.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Acting Veterans Law Judge in March 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for depressive disorder (claimed as mental disorder), the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.
Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for depressive disorder, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for an acquired psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's scars, left lateral thigh, residuals of burn are non-tender, and do not cause functional impairment.  

2.  The Veteran's scars, right thigh, residuals of second degree burns are non-tender, and do not cause functional impairment.  

3.  The Veteran's scars, abdomen, residuals of second degree burns do not cause functional impairment.  

4.  The Veteran's scars, right elbow, residuals of second degree burns are non-tender, and do not cause functional impairment.

5.  In an unappealed rating decision issued in October 2010, the RO denied the Veteran's claims for service connection for depressive disorder (claimed as a mental disorder).

6.  The evidence associated with the claims file subsequent to the October 2010 denial relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disability, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claims for service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for scars, left lateral thigh, residuals of burn have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  

2.  The criteria for a compensable rating for scars, right thigh, residuals of second degree burns, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  

3.  The criteria for an increased rating for scars, abdomen, residuals of second degree burns, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  

4.  The criteria for a compensable rating for scars, right elbow, residuals of second degree burns, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 
(West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice in the statement of the case.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal that include the information necessary to rate the Veteran's scar disabilities relevant to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, in light of the reopening of the service connection claim, no further notice or development is necessary for this aspect of the claim.  

Accordingly, no further notice or assistance to the appellant is required to fulfill VA's duties.  Stegall v. West, 11 Vet. App. 268 (1998); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board must consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disability at issue.  

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7801 Note (1) (2014).  Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Diagnostic Code 7805 provides that any disabling affects (functional impairment) from scars not considered under the other diagnostic codes listed above should be considered under an appropriate diagnostic code.  

Upon VA examination in July 2011, the Veteran gave a history of steam burns from a hot shower in 1978.  She denied any pain from the scars, any skin breakdown, or any limitation on routine daily activities or employment.  She described sun sensitivity in the scar areas.  There was an irregular circular scar on the abdomen measuring 16.5 x 7 cm; a right arm flush, circular scar measuring 13 x 10 cm.; a right thigh scar measuring 42 x 33 cm.; a right lateral thigh scar measuring 14 x 25 cm.; and a left lateral thigh scar measuring 16.5 x 25 cm.  All of the thigh scars are flush to the surface.  The scars were non-tender to palpation, there was no skin breakdown; the scars were superficial.  Also there was no limitation of motion or limitation of function caused by the scars; no inflammation, edema, or keloid formation.  There was no adherence to the underlying tissue, no elevation or depression, and no abnormal texture.  The clinician concluded that all the scars were non-disfiguring.  

Based on this evidence, the Board finds that increased ratings are not warranted for any of the Veteran's scars because they are non-tender and without ulceration, cause no functional impairment, or are not large enough to warrant higher ratings under the Diagnostic Codes outlined above.  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected burn scars.  There is no competent and credible evidence of record that the Veteran has symptoms of these disabilities that are not considered in the rating criteria.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claims for increased ratings for the Veteran's burn scars.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

In the aforementioned October 2010 rating decision, the RO denied service connection for depressive disorder, based on a finding that there was no evidence showing that depressive disorder was incurred in or aggravated by military service, and no evidence showing that it was related to the Veteran's service-connected scars or obstructive lung disease.  Specifically, the RO accepted the September 2010 opinion of a VA physician, that the Veteran's psychiatric disorder was related to life-stressors that occurred following her military service.  The Veteran's current claim to reopen was received in July 2011.

Pertinent evidence received subsequent to the October 2010 rating decision includes the Veteran's testimony during her March 2014 Video Conference hearing, that she complained of depressive symptoms related to her burn scars during treatment in February 1981, less than a year after her discharge, and several years before she experienced the "life-stressors" that the September 2010 VA examiner linked her depressive disorder to.  The Veteran argued that this treatment record supports her contention that her currently diagnosed psychiatric disorder (depressive disorder) was incurred during her active military service and/or as a result of her service-connected burn scars.  The Board notes that the February 1981 treatment record the Veteran referred to is from the Veterans Administration hospital in Pittsburgh, Pennsylvania, and shows that during an interview with a psychologist, the Veteran discussed the burns she had received in service and how the incident had left her very upset, feeling defeated and hopeless, and how the burns had left scars that severely affected her perception of her body image and had detrimentally influenced how she and others saw her.  This record was available at the time of the September 2010 VA opinion and the October 2010 rating decision, but neither the September 2010 VA examiner nor the RO discussed it.

As the prior denial was premised, in part, on the absence of evidence showing that the Veteran's psychiatric disorder was incurred in service or caused as a result of her service-connected burn scars, the subsequently received evidence, in the form of the Veteran's hearing testimony, showing that she was treated for psychiatric symptoms, which she related to her service-connected burn scars, in service, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current psychiatric disability, related to her active military service and/or her service-connected burn scars.  Moreover, the Veteran's new testimony, in conjunction with the aforementioned February 1981 VA treatment record, and her reports that she has had continuous psychiatric problems since service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative. 

Accordingly, the Board finds that new and material evidence has been presented, and the claim for service connection for an acquired psychiatric disorder, is reopened; the appeal is granted to this extent only.  
ORDER

An initial compensable rating for scars, left lateral thigh, residuals of burn is denied.  

A compensable rating for scars, right thigh, residuals of second degree burns is denied.  

An increased rating for scars, abdomen, residuals of second degree burns, is denied.  

A compensable rating for scars, right elbow, residuals of second degree burns, is denied.  

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability, is reopened; the appeal is granted to this extent only.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2014); 38 C.F.R. § 3.159 (2014).

As noted above, in September 2010, a VA physician reviewed the Veteran's claims file and gave an opinion.  The examiner noted that the Veteran received private outpatient treatment from 1985 until 1988 for depression and alcohol dependence.  She also received treatment at Gateway Rehabilitation Center's Inpatient Treatment Program from June 1986 to July 1986 for alcohol abuse.  She was seen twice in June 2002 at the VA Hospital in Pittsburgh for depressive symptoms and suicidal ideation, after ending a 7-year relationship with a man who was mentally abusing her.  She was voluntarily admitted to Western Psychiatric Institute and Clinic for approximately one week in September 2004 for depression related to stressors of caring for elderly relatives, working long hours, being separated from her husband, being estranged from her daughter, and the death of her mother earlier that month.  The records indicate that she was abusing alcohol after being sober for 16 years, that she had suicidal ideation, and that she was noncompliant with her medication regimen.  She was diagnosed at that time with Major Depressive Disorder with Alcohol Dependence.  The Veteran received more private psychiatric treatment from October 2004 to April 2006 for depression, which she related to alcohol use and life stressors unrelated to her military service.  She was prescribed Wellbutrin at that time.  The Veteran was received psychiatric treatment at the VA Hospital in Pittsburgh again from September 2009 to September 2010.  Records from that treatment include evidence that the Veteran had a pre-military history of difficulties with anxiety, severe physical and emotional abuse from a boyfriend, truancy, and alcohol use.  They also show abuse of alcohol prior to and during basic training and continued abuse of alcohol throughout her time in the military, eventually on a daily basis, even prior to the incident in the shower where she was burned.  She continued to abuse alcohol until 1988, (despite the aforementioned treatment at Gateway in 1986).  She then maintained sobriety for 16 years until she relapsed in 2004, as noted above.  She went through a detoxification program at the VA Pittsburgh Healthcare System in 2006, and has been sober since that time.  She was diagnosed in 2010 with Depression NOS (symptoms well controlled) and Alcohol Dependence in full sustained remission.  

The examiner concluded that the Veteran's alcohol dependence and depressive disorder were not caused by or a result of her service-connected conditions or any events that occurred during military service.  In rendering his opinion, he noted that there was ample evidence that the Veteran's alcohol misuse predated military service and therefore, could not be deemed related to or aggravated by military service.  He noted further that records indicated a period of alcohol relapse was related to situational life stressors and not due to any service-related event or condition.  The examiner noted further that there was also evidence that the Veteran's depression was situational in nature and related to life stressors that occurred after her military service, including an abusive relationship, work stress, and the death of her mother, and therefore, her depression also could not be deemed related to or aggravated by military service or service-connected conditions.

The September 2010 examiner did not consider the Veteran's treatment in February 1981, where she reported psychiatric symptoms, including feelings of hopelessness, defeat, and low self-esteem, related to the in-service burn scars she had sustained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Furthermore, although the examiner noted that the Veteran was treated for anxiety symptoms prior to military service, the examiner did not discuss whether the Veteran had a psychiatric disorder prior to service, and if so, whether or not the pre-existing condition underwent a permanent increase in severity during her active military service or as a result of her service-connected burn scars.

As such, the Board finds that another VA examination and medical opinion is needed to determine the etiology of any current psychiatric disability.  38 U.S.C.A. § 5103A (d) (West 2014).  In rendering the new opinion, the examiner should consider the Veteran's February 1981 VA treatment where she reported psychiatric symptoms related to her now service-connected burn scars.

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After undertaking the above development to the extent possible, the RO should schedule the Veteran for a VA examination with a VA psychiatrist or psychologist.  The examiner should identify any and all current psychiatric diagnoses.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed. 

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis. 

With respect to any other diagnosed psychiatric disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that each of the diagnosed psychiatric disorders originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

The examiner should also provide an opinion as to whether any diagnosed psychiatric disorder clearly and unmistakably existed prior to the Veteran's active military service, and if so, whether there is clear and unmistakable evidence that it was not aggravated during service beyond the natural progression (i.e. there was no increase in underlying disability).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed psychiatric disorder was caused or aggravated by a service-connected disability, including the Veteran's service-connected left thigh, right thigh, abdomen, and right elbow burn scars.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion. 

The examiner is advised that the lack of documentation of mental health treatment in service is not a sufficient basis, alone, to make a determination that the Veteran did not have an onset of psychiatric symptoms in service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, she should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


